DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 02/08/2021 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 2, 4 – 7, 10 – 20 are pending in the instant application. 
Claim[s] 3, 8, 9, have been cancelled in previous prosecution. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 2, 4 - 7, 10 - 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. [US PGPUB # 2017/0041296] in view of Reddy et al. [US PGPUB # 2016/0342804], further in view of Lu Vogt et al. [US PGPUB # 2013/0290110], applicant’s incorporation of the subject matter of claim[s] 8, 9, and the subject matter of paragraphs: 0040, 0041 of the specification has filed into base claim[s] 1, 10, 17 have been considered, therefore, based on such claim amendments, the rejections of claim[s] 1,2, 4 - 7, 10 – 20 are withdrawn. 
Allowable Subject Matter
Claim[s] 1, 2, 4 – 7, 10 – 20 are allowed, but are renumbered as 1 – 17. 
the following prior arts were yielded at time of search for the claimed invention, the parts do not teach the claimed invention, however, they are in the general field of technology of applicant’s endeavor:
JIN et al. [US PGPUB # 2018/0307638], who generally does teach user-level DMA I/O in a distributed file system environment. The system includes a DMA I/O library located in a user space and configured to process data-processing requests of an application using a control channel or a data channel, a distributed file system client process located in the user space and configured to process data while communicating with a remote distributed storage cluster, a VFS located in a kernel space, and a FUSE kernel module located in the kernel space, wherein the control channel is a path along which the DMA I/O library and the distributed file system client process are connected to each other through the VFS and the FUSE kernel module, and wherein the data channel is a path along which the DMA I/O library and the distributed file system client process are directly connected to each other.
While JIN does teach a fuse kernel module for use with a client process data-processing requests of an application, however, JIN does not teach the claimed invention of at least the claim limitations of: “……………………….configuring a privacy setting of the plurality of fuse nodes, wherein the privacy setting includes a different permission model for each of the plurality of fuse-nodes; and
forming a user-selected trust filter;
storing the collected data based upon the initial configuration of the plurality of fuse-nodes;
receiving an access-request to a plurality of fuse-nodes; determining an access-authorization of the received access-request based on a configured privacy-setting of the plurality of fuse-nodes, wherein the access-request is received from a social networking site, and determining access level authorization of a requesting user;
selecting collected data of the plurality of fuse-nodes based on the determined access-authorization; and
supplying and encrypting the selected collected data to the requesting user.” of claim # 1. 
ZHU et al. [USPGPUB # 2017/0168952], who generally does teach receiving a file access request from a process, a first physical address space is accessed according to a preset first virtual address space and a preset first mapping relationship between the first virtual address space and the first physical address space, where the first physical address space stores a file system. After obtaining an index node of a target file from the first physical address space according to a file identifier of the target file carried in the file access request, a file page table of the target file is obtained according to file page table information. The file page table records a second physical address space in the first physical address space. The target file is accessed according to the second physical address space.
configuring a privacy setting of the plurality of fuse nodes, wherein the privacy setting includes a different permission model for each of the plurality of fuse-nodes; and
forming a user-selected trust filter;
storing the collected data based upon the initial configuration of the plurality of fuse-nodes;
receiving an access-request to a plurality of fuse-nodes; determining an access-authorization of the received access-request based on a configured privacy-setting of the plurality of fuse-nodes, wherein the access-request is received from a social networking site, and determining access level authorization of a requesting user;
selecting collected data of the plurality of fuse-nodes based on the determined access-authorization; and
supplying and encrypting the selected collected data to the requesting user.” of claim # 1.
Pal et al. [US PGPUB # 2015/0237025], who generally does teach an encrypted file in a kernel memory is disclosed. Authentication data may be received and authentication credentials of the authentication data may be stored in a file. The file may be encrypted and a key to the encrypted file may be generated. The encrypted file may be stored in a 
While Pal does teach an encrypted file stored on a user space, however, Pal does not teach the claimed invention of at least the claim limitations of: “……………………….configuring a privacy setting of the plurality of fuse nodes, wherein the privacy setting includes a different permission model for each of the plurality of fuse-nodes; and
forming a user-selected trust filter;
storing the collected data based upon the initial configuration of the plurality of fuse-nodes;
receiving an access-request to a plurality of fuse-nodes; determining an access-authorization of the received access-request based on a configured privacy-setting of the plurality of fuse-nodes, wherein the access-request is received from a social networking site, and determining access level authorization of a requesting user;
selecting collected data of the plurality of fuse-nodes based on the determined access-authorization; and
supplying and encrypting the selected collected data to the requesting user.” of claim # 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434